 

Case 2:19-cv-14415-DMM Document 11 Entered on FLSD Docket 11/27/2019 Page 1of1

UNITED STATES DISTRICT

SOUTHERN DISTRICT OF FLORIDA
Case No. 19-cv-14415-CIV-MIDDLEBROOKS/BRANNON

DEPARTMENT OF CHILDREN

AND FAMILIES, et al.,
Plaintiffs,

V.

SOPHIA THELISMA, et al.,

Defendants.
/

 

ORDER

THIS CAUSE is before the Court upon a Notice of Removal filed by Carmelo Etienne
Sophia Thelisma (collectively “Defendants”) on November 5, 2019. (DE 1). The Notice does not
have attached state court documents and to date none have been filed. Per 28 U.S. Code § 1446, a
defendant who removes a case to federal court must include with the notice of removal “a copy of
all process, pleadings, and orders served upon such defendant or defendants in such action.”
Therefore, Defendants removal is currently defective. Defendants bear the burden of ensuring that
this information is filed with the Court. Accordingly, it is hereby ORDERED and ADJUDGED
that Defendants must FILE “a copy of all process, pleadings, and orders” served upon them,

including Plaintiff's Complaint, by December 6, 2019.

    

SIGNED in Chambers, at West Palm Beach, Florid: of November, 2019.

   

 

DONALD M. MIDDLEBROOKS
UNITED STATES DISTRICT JUDGE

 
